PHELPS, Justice
(specially concurring).
It is with reluctance that I am compelled to concur in the majority opinion because I find nothing in the evidence presented at the hearing in 1950 that would indicate that petitioner’s 50% disability testified to by Dr. McGrath (called as a witness by petitioner) was not due to the infirmities of old age rather than to the injuries sustained by petitioner in 1946. Dr. McGrath declined to testify that such disability was due to injuries sustained at that time. The most he would admit was that it could be a result of such injuries.
Regardless of this fact, however, there was no competent evidence adduced at the hearing upon which the commission could base its finding that petitioner was then capable of earning $193.20 per month. For this reason the award should be set aside.